DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended, canceled, or added. Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
On pp. 7-8 of the remarks filed 127/2021, Applicant essentially argues that cited art of record Schmich and Williams fail to teach executing the software application to pass a reference to the software application into the disposable code. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “inserting a call into the disposable code as a pointer to the software application” – see top of p. 8 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A broad but reasonable interpretation of the claim language (i.e. executing the software application to pass a reference to the software application into the disposable code) allows the reference to teach the limitation. Schmich teaches a dynamic instrumentation method which runs in the target process. During the instrumentation process, a call is inserted 
On p. 8 of the remarks, Applicant essentially argues that the cited art of record fails to teach or suggest “executing the disposable code to create an interface between the software application and one or more testing tools, wherein the interface is configured to intercept communications to and from the software application during an execution of the software application” (emphasis in original). Applicant explains that Schmich teaches an instrumented application and therefore fails to teach an “original or non-instrumented software code.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “original or non-instrumented software code”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Schmich teaches a call from an application to a probe during execution. The call provides an interface between the application and a testing tool according to a broad but reasonable interpretation of the claimed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 5-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0167057 by Schmich et al. (“Schmich”) in view of U.S. Patent Application Publication 2003/0191869 by Williams et al. (“Williams”).

In regard to claim 1, Schmich discloses:
1. A method for testing a software application, the method comprising: See Schmich, at least Fig. 2, depicting a method for testing software.
receiving and storing in a memory associated with a processor, a software application for execution; See Schmich, ¶ 0012, e.g. “The system injects a runtime instrumentation library into the target process. For example, the system may include a DLL with functions for performing all of the instrumentation within the processes address space.”
detecting, by the processor, a first trigger event corresponding to the software application; in response to detecting the trigger event, by the processor, attempting to load a disposable code in the memory; See Schmich, ¶ 0012, e.g. “When a module loads, the system enumerates the modules methods (e.g., using debug information). Then, the system disassembles each method. For example, the runtime library may include disassembler code. The system allocates memory to hold the instrumented versions of the enumerated methods. Because instrumentation increases code size, the original location of the module code is typically insufficient to hold the instrumentation. 
Schmich does not expressly disclose: determining, by the processor, whether the disposable code was successfully loaded in the memory; and in response to determining that the disposable code was successfully loaded, by the processor: However, this is taught by Williams. See Williams, ¶ 0558, e.g. “The process begins at step 2570 and proceeds to step 2571, which depicts API entrypoint 2520 determining whether or not any instrumentation modules have been successfully loaded by examining instrumentation code module table 2550.” Note that Williams teaches application execution control based upon whether or not instrumentation has been successfully loaded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Williams’ determination with Schmich’s instrumented code in order to properly process successfully loaded code as essentially suggested by Williams.
executing the software application to pass a reference to the software application into the disposable code, and See Schmich, ¶ 0012, e.g. “Finally, the system inserts a call (e.g., through an assembly jmp or other instruction) at the beginning of the original function to redirect to the instrumented method.” Also see Fig. 2, element 280 and ¶ 0037, e.g. “the system returns to the original code flow”
executing the disposable code to create an interface between the software application and one or more testing tools, wherein the interface is configured to intercept communications to and from the software application during an execution of the software application. See Schmich, Fig. 4, depicting interface probes 450 between software application blocks and probes 450. Also see ¶ 0043, e.g. “Continuing in block 360, the system gathers the detected probe information into the monitoring application for completing of the code verification activity.” 

In regard to claim 2, Schmich discloses:
2. The method of claim 1, further comprising, by the processor, executing the disposable code to control a test execution of the software application for testing the software application. See Schmich, Fig. 4, depicting interface probes 450 between software application blocks and probes 450. Also see ¶ 0043, e.g. “Continuing in block 360, the system gathers the detected probe information into the monitoring application for completing of the code verification activity.” 

In regard to claim 5, Schmich discloses:
5. The method of claim 1, further comprising, 
Schmich does not expressly disclose in response to determining that the disposable code was not successfully loaded, However, this is taught by Williams as cited above. See at least ¶ 0558.
terminating, by the processor, a test execution of the software application. See Schmich, ¶ 0046, e.g. “Thus, the system may allow probes to be removed or may simply cause the probes to perform no operation to allow the process to continue running 

In regard to claim 6, Schmich discloses:
6. The method of claim 1, further comprising, 
Schmich does not expressly disclose in response to determining that the disposable code was not successfully loaded, However, this is taught by Williams as cited above. See at least ¶ 0558.
executing, by the processor, the software application without an interface to interact with the one or more testing tools. See Schmich, ¶ 0046, e.g. “Thus, the system may allow probes to be removed or may simply cause the probes to perform no operation to allow the process to continue running without gathering instrumentation information.” Note that Williams teaches application execution control based upon whether or not instrumentation has been successfully loaded.

In regard to claim 7, Schmich discloses:
7. The method of claim 1, wherein the first trigger event is selected from one or more of the following: an event relating to an execution of the software application; See Schmich, at least ¶ 0013, e.g. “start the target process in a suspended state and modify the import address table to include the runtime library as its first load-time dependency.” boot up of a computing device that includes the memory; detecting registry and file changes corresponding to the software application; a first execution of the software application; an event relating to testing of the software application; or a user command. 

In regard to claim 8, Schmich discloses:
8. The method of claim 1, further comprising, by the processor: detecting a second trigger event; and in response to detecting the second trigger event deleting the disposable code from the memory. See Schmich, ¶ 0046, e.g. “In some cases the probes may be turned on and off from a monitoring application as they are needed.”

In regard to claim 9, Schmich discloses:
9. The method of claim 8, wherein the second trigger event is selected from one or more of the following: completion of one or more test executions of the software application, deployment of the software application at a customer site, deployment of the software application at a user computing device that does not have permission to perform software testing, detection of a malicious attack at an application program interface (API) exposed by the disposable code, a user command, See Schmich, ¶ 0046, e.g. “In some cases the probes may be turned on and off from a monitoring application as they are needed.” a failed user authentication, or a lapse of a specific time period after loading or activation of the disposable code. 

In regard to claim 10, Schmich discloses:
10. The method of claim 1, wherein the software application does not include an interface to interact with the one or more software tools. See Schmich, ¶ 0010, e.g. “The system modifies original methods to redirect execution to cloned/instrumented methods that perform various instrumenting tasks. By performing dynamic instrumentation, no binaries are modified on-disk, any existing code signing is preserved, and the locations from which the binaries are loaded do not matter.” The original application is not able to interact with the monitoring system without first being modified using instrumented methods.

In regard to claim 11, Schmich discloses:
11. The method of claim 1, wherein the interface comprises at least one API exposed to the one or more software tools. See Schmich, ¶ 0020, e.g. “The user interface component 110 may provide a graphical user interface (GUI), console user interface (GUI), programmatic API, or other interface for controlling the activity.”

	In regard to claim 12, Schmich discloses:
12. A system for testing a software application, the system comprising: a memory; a processor; and a computer-readable storage medium comprising one or more programming instructions that, when executed, will cause the processor to: See Schmich, ¶ 0027-0029, e.g. “The computing device on which the dynamic instrumentation system is implemented may include a central processing unit, memory, input devices (e.g., keyboard and pointing devices), output devices (e.g., display devices), and storage 
All further limitations of claim 12 have been addressed in the above rejection of claim 1.

	In regard to claims 13 and 16-20, parent claim 12 is addressed above. All further limitations have been addressed in the above rejections of claims 2 and 5-9, respectively. 

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmich in view of Williams as applied above, and further in view of U.S. Patent Application Publication 2016/0077955 by Werghis (“Werghis”).

In regard to claim 3, Schmich discloses:
3. The method of claim 2, wherein controlling the test execution of the software application for testing the software application comprises: receiving, at the interface, information corresponding to one or more external stimuli for the test execution from the one or more testing tools; and applying the one or more external stimuli to the software application during the test execution. See Werghis, ¶ 0025, e.g. “Regression test management tool 32 generally includes regression test suites 52 that allow graphical display interfaces 26 generated by the application 12 to be tested for different 

In regard to claim 4, Schmich discloses:
4. The method of claim 3, further comprising, by the processor, executing the disposable code to: collecting data corresponding to the test execution of the software application in response to the application of the one or more external stimuli; and via the interface, transmitting the collected data to the one or more testing tools. See Schmich, Fig. 4, depicting interface probes 450 between software application blocks. Also see ¶ 0043, e.g. “Continuing in block 360, the system gathers the detected probe information into the monitoring application for completing of the code verification activity.” Also see Werghis, ¶ 0025, e.g. “The resulting display attributes 42 generated by the application 12 are captured by data capture logic 38 and returned back to the regression test management tool 32.”

. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6,332,168 to House et al. describes determining whether a module has loaded successfully. See col. 10, line 66 – col. 11, line 12, e.g. “if the language runtime modules successfully loaded, then processing continues.”
U.S. Patent Application Publication 20090217309 by Grechanik et al. ¶ 0032, e.g. “The proxy 222 may include logic that inserts the hooks 230 and 232 into a process space of the GAPs 226 and 228.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121